UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6771



GREGORY JONES,

                                                Plaintiff - Appellant,
          versus


RANDALL LEE; ERNEST SUTTON,

                                               Defendants - Appellees,
          and


NORTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                                             Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-162-5-BR)


Submitted:   November 30, 2000              Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Jones, Appellant Pro Se. Curtis Oscar Massey, II, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Jones appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Jones v. Lee, No. CA-99-162-5-BR (E.D.N.C. Apr. 27, 2000).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2